Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE CLAIMS 
Claims 1-3, 5, 8-14, 16-23 and 26 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Allowable Subject Matter comes from the Office Action mailed on 02/15/2022, i.e.:
Regarding claims 1 and 8, the closest prior art of record Adams et al. (WO 2017/ 027850 A1) and Allen et al. (US 2012/0136325) fail to teach, suggest or render obvious the controller being programmed to determine a type of the removable panel attached to the pump unit, and change one or more pump settings based on the determination.
Adams et al. (WO 2017/ 027850 A1) discloses most of claimed limitations except for the panel being removable attachable to the housing.
Allen et al. (US 2012/0136325) remedies this deficiency.
However, none of cited art teach or suggest the controller being programmed to determine a type of the removable panel attached to the pump unit, and change one or more pump settings based on the determination.
Regarding claim 19, the closest prior art of record Adams et al. (WO 2017/ 027850 A1) and Allen et al. (US 2012/0136325) fail to teach, suggest or render obvious the step of determining an operating parameter associated with a panel in response to the panel being removably connected to a housing.
Adams et al. (WO 2017/ 027850 A1) discloses most of claimed limitations except for the panel being removable attachable to the housing.
Allen et al. (US 2012/0136325) remedies this deficiency.
However, none of cited art teach or suggest the step of determining an operating parameter associated with a panel in response to the panel being removably connected to a housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781